PER CURIAM
The judgment is modified in one particular. The Bavarian china — an heirloom given to husband by his mother — referred to in paragraph 11(b)(1) in the “decree” was awarded to husband; however, the physical possession was given to wife “to maintain for the benefit of the minor children.” In order to further the disentanglement of the parties, that provision is modified to provide that husband is awarded the china outright without any conditions or restrictions.
Affirmed as modified. Costs to neither party.